SALCINES, Judge.
Anthony Cernuto and Tina Cernuto appeal the final summary judgment entered against them in favor of Nicholas Pavlou on his claim for breach of an oral contract for the repayment of money owed to Pav-lou by the Cernutos. We reverse because the pleadings together with the affidavits presented to the trial court demonstrated that there were genuine issues of material fact which precluded the entry of the final summary judgment.
Reversed and remanded for further proceedings.
PARKER, A.C.J., and ALTENBERND, J., Concur.